DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 13-20 directed to the non-elected invention without traverse.  Accordingly, claims 13-20 are cancelled.
The application has been amended as follows:
Claims 13-20. (cancelled)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.J.A./Examiner, Art Unit 3645        

                                                                                                                                                                                                /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645